UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4074


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER ANTONIO STAPLES,     a/k/a       Christopher      Antonio
Ross,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:09-cr-00260-TDS-1)


Submitted:   August 25, 2011                  Decided:     August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY, JOHNSON & LAWSON, LLP, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Paul A. Weinman, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Antonio Staples pled guilty to possession

of a firearm after being convicted of a felony, in violation of

18 U.S.C. § 922(g)(1) (2006).              On appeal, Staples contends that

the district court erred in denying his motion to suppress.                         He

also argues that sentencing under the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e)(2006), violated his constitutional

rights   under      the   Due    Process       Clause,    the    Equal     Protection

Clause, and the Eighth Amendment.              We affirm.

            When considering a district court’s ruling on a motion

to suppress evidence, this Court reviews the district court’s

factual findings for clear error and its legal conclusions de

novo.    United States v. Rusher, 966 F.2d 868, 873 (4th Cir.

1992).   When a suppression motion has been denied, this Court

construes    the    evidence     in   the      light     most    favorable    to   the

government. United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).      “Police may search a vehicle incident to a recent

occupant’s    arrest      only   if     the    arrestee     is    within     reaching

distance of the passenger compartment at the time of the search

or it is reasonable to believe the vehicle contains evidence of

the offense of arrest.”          Arizona v. Gant, 556 U.S. 332, __, 129

S. Ct. 1710, 1723 (2009).

            While     driving     his     girlfriend’s          car,   Staples     was

stopped because the license plate had expired.                   The officer

                                           2
learned that Staples’s driver’s license was revoked, and told

Staples that he could not drive away.                 The officer then asked if

he could search the car.               Staples replied that the car was his

girlfriend’s, and the officer should wait until she arrived.

When the officer approached the passenger window, he noticed the

passenger attempting to conceal what appeared to be marijuana.

The passenger was arrested for possession of marijuana, and the

subsequent search revealed a handgun in the glove compartment.

We conclude that the district correctly found that the search

was   a   valid    search    incident       to    arrest     because    the        officer

reasonably believed the vehicle contained evidence relating to

the passenger’s possession of marijuana.

               Circuit precedent forecloses Staples’s constitutional

arguments      challenging       his    sentence     under    the     ACCA.        United

States    v.    Presley,    52    F.3d    64,     67-68   (4th   Cir.    1995).         We

therefore      reject   Staples’s        claim.     See    Scotts     Co.     v.    United

Indus. Corp., 315 F.3d 264, 272 n.2 (4th Cir. 2002) (noting that

a panel of this court cannot explicitly or implicitly overrule

circuit precedent established by a prior panel; only the United

States Supreme Court or the en banc court may do so).

               Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal     contentions      are   adequately        presented     in   the     materials



                                            3
before the court and argument would not aid in the decisional

process.



                                                     AFFIRMED




                              4